Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 22, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 611                                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  150656(85)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  DEAN ALTOBELLI,                                                                                                      Justices
           Plaintiff-Appellee/
           Cross-Appellant,
                                                                     SC: 150656
  v                                                                  COA: 313470
                                                                     Ingham CC: 2012-000635-CZ
  MICHAEL W. HARTMANN, MICHAEL A.
  COAKLEY, M. ANNA MAIURI, JOSEPH M.
  FAZIO, DOUGLAS M. KILBOURNE, JOHN
  D. LESLIE and JEROME R. WATSON,
              Defendants-Appellants/
              Cross-Appellees.
  _________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 22, 2016
                                                                                Clerk